DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 84-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,006,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the examined claims 84-116 would have been obvious over the reference claims 1-37.
With respect to claim 84, Patent ‘897 claims a method (see reference claims 1 and 7) for treating urinary stress incontinence in a subject, the method comprising: non-invasively treating a subsurface region of a target tissue to a temperature for a period of time sufficient to induce a remodeling of the subsurface region; and inducing remodeling of the subsurface region to treat urinary stress incontinence, wherein the step of non-invasively treating comprises: treating at least part of a first portion of a vagina of the subject, the first portion located on an anterior vaginal wall to a left of a urethra of the subject; and treating at least part of a second portion of the vagina, the second portion located on the anterior vaginal wall to a right of the urethra, wherein the first and second portions are separated from each other by portions of the vagina that remain untreated whereby the untreated portions reside outside of the first portion or the second portion.
With respect to claim 85, Patent ‘897 claims that the step of inducing remodeling of the subsurface region further comprises inducing positioning of a urethra to treat urinary stress incontinence (see claim 2). 
With respect to claim 86, Patent ‘897 claims that the step of non-invasively treating further comprises heating to at least one of a predetermined temperature for a predetermined period of time to induce remodeling of the subsurface region to treat urinary incontinence (see claim 3). 
With respect to claim 87, Patent ‘897 claims that the step of non-invasively treating further comprises treating the anterior vaginal wall proximate and apart from the urethra of the subject, and avoiding directly treating the urethra to the temperature, and inducing remodeling of the subsurface region to create a buttress of remodeled tissue to support the urethra to treat urinary stress incontinence (see claim 4). 
With respect to claim 88, Patent ‘897 claims the step of cooling the target tissue (see claim 6).
With respect to claim 89, Patent ‘897 claims that the step of non-invasively treating comprises: heating at least part of the first portion of the vagina of the subject, the first portion located on the anterior vaginal wall extending from about .25 cm to a left of the urethra of the subject to about 2 cm to the left of the urethra; and heating at least part of the second portion of the vagina, the second portion located on the anterior vaginal wall extending from about .25 cm to a right of the urethra to about 2 cm to the right of the urethra, wherein the heating includes heating a portion of the vagina extending from a hymen inwardly to a location from 4.0 cm to 6.0 cm from a hymen (see claim 7). 
With respect to claim 90, Patent ‘897 claims that the step of non-invasively treating comprises heating the target tissue to a temperature between 45 degrees C and 65 degrees C (see claim 10).
With respect to claim 91, Patent ‘897 claims that the step of non-invasively treating comprises heating the target tissue to a temperature between 54 degrees C and 60 degrees C (see claim 11). 
With respect to claim 92, Patent ‘897 claims that the step of non-invasively treating further comprises delivering of at least one of radiofrequency energy, microwave energy, laser energy, or ultrasound energy (see claim 12). 
With respect to claim 93, Patent ‘897 claims that the period of time sufficient to induce remodeling of the subsurface region is between 1 second to 5 seconds (see claim 13).
With respect to claim 94, Patent ‘897 claims that the period of time sufficient to induce remodeling of the subsurface region is between 2 seconds to 4 seconds (see claim 14). 
With respect to claim 95, Patent ‘897 claims that the step of non-invasively treating further comprises heating a submucosa tissue layer (see claim 15). 
With respect to claim 96, Patent ‘897 claims cooling a surface region of the target tissue (see claim 16). 
With respect to claim 97, Patent ‘897 claims that the cooling the surface region of the target tissue comprises contacting an epithelial tissue layer of the target tissue with a treatment tip, the treatment tip including a cooling mechanism (see claim 17). 
With respect to claim 98, Patent ‘897 claims that the cooling the surface region comprises cooling the epithelial tissue layer to a temperature between 0 degrees C. and 10 degrees C (see claim 18). 
With respect to claim 99, Patent ‘897 claims contacting an epithelial tissue layer of the vagina of the subject with a treatment tip at two or more contact sites during a procedure, wherein the treatment tip comprises an energy delivery element adapted to non- invasively treat the target tissue (see claim 19). 
With respect to claim 100, Patent ‘897 claims that the step of contacting an epithelial tissue layer of the vagina with a treatment tip at two or more contact sites is repeated at least twice during the procedure such that each of the two or more contact sites is contacted at least twice (see claim 20). 
With respect to claim 101, Patent ‘897 claims that the step of contacting an epithelial tissue layer of the vagina with a treatment tip at two or more contact sites is repeated at least five times during the procedure such that each of the two or more contact sites is contacted at least five times (see claim 21). 
With respect to claim 102, Patent ‘897 claims that the remodeling comprises at least one of contracting the target tissue, denaturing collagen, tightening collagen-rich sites in the target tissue, or releasing heat shock proteins (see claim 22). 
With respect to claim 103, Patent ‘897 claims that at least some of the remodeling occurs during the step of non-invasively treating (see claim 23). 
With respect to claim 104, Patent ‘897 claims cooling a surface region of the target tissue for a first period of time; and cooling the surface region of the target tissue for a second period of time, wherein the first period of time is shorter than the second period of time, wherein the step of non-invasively treating comprises delivering energy by contacting an epithelial tissue layer in the vagina of the subject with a treatment tip, the treatment tip including an energy delivery element, and wherein the step of non-invasively treating includes heating a portion in the vagina extending from a hymen inwardly to a location from 4.0 cm to 6.0 cm from the hymen (see claim 24). 
With respect to claim 105, Patent ‘897 claims that the step of non-invasively treating further comprises heating a submucosa tissue layer, wherein the step of cooling the surface region of the target tissue for the first period of time further comprises cooling an epithelial tissue layer, and wherein the step of cooling the surface region of the target tissue for the second period of time further comprises cooling the epithelial tissue layer (see claim 25). 
With respect to claim 106, Patent ‘897 claims that the step of cooling the surface region of the target tissue for the first period of time and the step of cooling the surface region of the target tissue for the second period of time each further comprise contacting an epithelial tissue layer with the treatment tip, the treatment tip including a cooling mechanism (see claim 26). 
With respect to claim 107, Patent ‘897 claims that the step of cooling the surface region of the target tissue for the first period of time and the step of cooling the surface region of the target tissue for the second period of time each further comprise cooling the surface region of the target tissue to a temperature between 0 degrees C and 10 degrees C (see claim 27). 
With respect to claim 108, Patent ‘897 claims that the step of non-invasively treating comprises treating at least part of the first portion of a vagina of the subject circumferentially around a wall of the vagina from 12:30 o'clock to 11:30 o'clock, wherein an aspect closest to the urethra of the subject is 12 o'clock (see claim 28). 
With respect to claim 109, Patent ‘897 claims that any tissue residing outside of the first portion or the second portion is not treated (see claim 30). 
With respect to claim 110, Patent ‘897 claims that the step of non-invasively treating comprises one of: heating the target tissue to a temperature between 45 degrees C and 65 degrees C; and heating the target tissue to a temperature between 54 degrees C and 60 degrees C (see claim 31). 
With respect to claim 111, Patent ‘897 claims that the period of time sufficient to induce remodeling of the target tissue is one of: between 1 second to 5 seconds and between 2 seconds to 4 seconds (see claim 32). 
With respect to claim 112, Patent ‘897 claims cooling a surface region of the target tissue, wherein the cooling the surface region of the target tissue comprises contacting an epithelial tissue layer of the target tissue with a treatment tip, the treatment tip including a cooling mechanism (see claim 33). 
With respect to claim 113, Patent ‘897 claims that the cooling the surface region of the target tissue comprises cooling the epithelial tissue layer to a temperature between 0 degrees C and 10 degrees C (see claim 34). 
With respect to claim 114, Patent ‘897 claims that the step of non-invasively treating is non-ablative (see claim 36). 
With respect to claim 115, Patent ‘897 claims that the step of non-invasively treating comprises non-invasively heating the subsurface region of the target tissue to the temperature for the period of time sufficient to induce the remodeling of the subsurface region (see claim 37). 
With respect to claim 116, Patent ‘897 claims that the step of non-invasively treating the subsurface region of the target tissue comprises cooling the target tissue (see claim 6). 
Therefore, examined claims 84-116 are not patentably distinct from reference claims 1-37.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 84-88, 90-92, 95-103, and 114-116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parmer et al., (US 20110178584; hereinafter Parmer).
Regarding claim 84, Parmer discloses a method for treating urinary stress incontinence in a subject ([0085]), the method comprising: non-invasively treating a subsurface region of a target tissue to a temperature for a period of time sufficient to induce a remodeling of the subsurface region ([0024]-[0025]); and inducing remodeling of the subsurface region to treat urinary stress incontinence ([0021], [0085]), wherein the step of non-invasively treating comprises: treating at least part of a first portion of a vagina of the subject, the first portion located on an anterior vaginal wall to a left of a urethra of the subject ([0083]); and treating at least part of a second portion of the vagina, the second portion located on the anterior vaginal wall to a right of the urethra ([0083]), wherein the first and second portions are separated from each other by portions of the vagina that remain untreated whereby the untreated portions reside outside of the first portion or the second portion ([0083]).
Regarding claim 85, Parmer further discloses that the step of inducing remodeling of the subsurface region further comprises inducing positioning of a urethra to treat urinary stress incontinence ([0022],[0083]).
Regarding claim 86, Parmer further discloses that the step of non-invasively treating further comprises treating to at least one of a predetermined temperature for a predetermined period of time to induce remodeling of the subsurface region to treat urinary incontinence ([0025], [0092]).
Regarding claim 87, Parmer further discloses that the step of non-invasively treating further comprises treating an anterior vaginal wall proximate and apart from a urethra of the subject ([0083]), and avoiding directly treating the urethra to the temperature ([0144]), and inducing remodeling of the subsurface region to create a buttress of remodeled tissue to support the urethra to treat urinary stress incontinence ([0088]-[0089]).
Regarding claim 88, Parmer further discloses the step of cooling the target tissue ([0023]-[0025]).
Regarding claim 90, Parmer further discloses that the step of non-invasively treating comprises heating the target tissue to a temperature between 45 degrees C and 65 degrees C ([0025]).
Regarding claim 91, Parmer further discloses that the step of non-invasively treating comprises heating the target tissue to a temperature between 54 degrees C and 60 degrees C ([0025]).
Regarding claim 92, Parmer further discloses that the step of non-invasively treating further comprises delivering of at least one of radiofrequency energy, microwave energy, laser energy, or ultrasound energy ([0023]).
Regarding claim 95, Parmer further discloses that the step of non-invasively treating further comprises heating a submucosa tissue layer (claim 42 of Palmer).
Regarding claim 96, Parmer further discloses cooling a surface region of the target tissue ([0028]).
Regarding claim 97, Parmer further discloses that the cooling the surface region of the target tissue comprises contacting an epithelial tissue layer of the target tissue with a treatment tip, the treatment tip including a cooling mechanism ([0023]).
Regarding claim 98, Parmer further discloses that the cooling the surface region comprises cooling the epithelial tissue layer to a temperature between 0 degrees C. and 10 degrees C ([0025]).
Regarding claim 99, Parmer further discloses contacting an epithelial tissue layer of a vagina of the subject with a treatment tip at two or more contact sites during a procedure, wherein the treatment tip comprises an energy delivery element adapted to non-invasively heat the target tissue ([0026]).
Regarding claim 100, Parmer further discloses that the step of contacting an epithelial tissue layer of the vagina with a treatment tip at two or more contact sites is repeated multiple times during the procedure such that each of the two or more contact sites is contacted at least twice ([0026]).
Regarding claim 101, Parmer further discloses that the step of contacting an epithelial tissue layer of the vagina with a treatment tip at two or more contact sites is repeated multiple times during the procedure such that each of the two or more contact sites is contacted at least five times ([0026]).
Regarding claim 102, Parmer further discloses that the remodeling comprises at least one of contracting target tissue, denaturing collagen, tightening collagen-rich sites in the target tissue, or releasing heat shock proteins ([0088]-[0089]).
Regarding claim 103, Parmer further discloses that at least some of the remodeling occurs during the step of non-invasively treating ([0023]-[0024]).
Regarding claim 114, Parmer further discloses that the step of non-invasively treating is non-ablative ([0021]-[0025], [0083], [0088]-[0089]).
Regarding claim 115, Parmer further discloses that the step of non-invasively treating comprises non-invasively treating the subsurface region of the target tissue to the temperature for the period of time sufficient to induce the remodeling of the subsurface region ([0021]-[0025], [0083], [0088]-[0089]).
Regarding claim 116, Parmer further discloses that the step of non-invasively treating the subsurface region of the target tissue comprises cooling the target tissue ([0021]-[0025], [0083], [0088]-[0089]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 89 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer.
Regarding claim 89, Parmer discloses the method of claim 84 and further discloses that the step of non-invasively treating comprises: heating at least part of a first portion of a vagina of the subject, the first portion located on an anterior vaginal wall extending from about .25 cm to a left of a urethra of the subject to about 2 cm to the left of the urethra during the first third of the circumferential treatment ([0083]); and heating at least part of a second portion of the vagina, the second portion located on the anterior vaginal wall extending from about .25 cm to a right of the urethra to about 2 cm to the right of the urethra during the last third of the circumferential treatment ([0083]). 
Parmer also discloses that the step of non-invasively treating comprises heating a portion of the vagina extending from a hymen inwardly ([0144]), but fails to disclose heating a portion of the vagina extending from a hymen inwardly specifically to a location from 4.0 cm to 6.0 cm from the hymen. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Parmer such that the location is from 4.0 cm to 6.0 cm from the hymen since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Claims 93-94 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer, as applied to claim 84, and further in view of Ingle et al., (US 20050288680; hereinafter Ingle).
Regarding claim 93, Parmer discloses the method of claim 84, but fails to disclose that the period of time sufficient to induce remodeling of the subsurface region is between 1 second to 5 seconds. However, Ingle teaches a method for treatment of urinary incontinence ([0003]), wherein the period of time sufficient to induce remodeling of the target tissue is between 1 second to 5 seconds ([0080]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Parmer such that the period of time sufficient to induce remodeling of the target tissue is between 1 second to 5 seconds, as taught by Ingle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 94, Parmer discloses the method of claim 84, but fails to disclose that the period of time sufficient to induce remodeling of the subsurface region is between 2 seconds to 4 seconds. However, Ingle teaches a method for treatment of urinary incontinence ([0003]), wherein the period of time sufficient to induce remodeling of the target tissue is between 2 seconds to 4 seconds ([0080]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Parmer such that the period of time sufficient to induce remodeling of the target tissue is between 2 seconds to 4 seconds, as taught by Ingle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Claims 104-107 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer, as applied to claim 84, and further in view of Knowlton et al., (US 20030212393; hereinafter Knowlton)
Regarding claim 104, Parmer further discloses cooling a surface region of the target tissue for a first period of time before heating; and cooling the surface region of the target tissue for a second period of time after heating ([0094]), wherein the step of non-invasively treating comprises delivering energy by contacting an epithelial tissue layer in a vagina of the subject with a treatment tip, the treatment tip including an energy delivery element ([0023]).
Parmer fails to disclose that the first period of time is shorter than the second period of time. However, Knowlton teaches a method for treatment tissue using heating and cooling wherein the tissue is cooled for a first period of time during pre-cooling and then for a second period of time during post-cooling ([0107]-[0108]). Knowlton also teaches that pre-cooling for a longer duration produces a deeper protected zone, while pre-cooling for a shorter duration produces a shallower protected zone ([0107]). Furthermore, it is desirable to maintain post-cooling for a period of time after heating in order to prevent tissue damage ([0108]). Therefore, the period of post-cooling to prevent such damage must be longer than the short period of pre-cooling to cool only the surface region of the target tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parmer such that the first period of time is shorter than the second period of time, as taught by Knowlton, because the modification would provide a means to produce a desired protected zone while protecting tissue from damage after treatment (Knowlton, [0107]-[0108]) for efficient treatment.
Parmer further discloses that the step of non-invasively treating further comprises heating a portion of the vagina extending from a hymen inwardly ([0144]), but fails to disclose heating a portion of the vagina extending from a hymen inwardly specifically to a location from 4.0 cm to 6.0 cm from the hymen. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Parmer such that the location is from 4.0 cm to 6.0 cm from the hymen since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 105, Parmer further discloses that the step of non-invasively treating further comprises heating a submucosa tissue layer (claim 42 of Palmer), wherein the step of cooling the surface region of the target tissue for a first period of time further comprises cooling an epithelial tissue layer, and wherein the step of cooling the surface region of the target tissue for a second period of time further comprises cooling the epithelial tissue layer ([0091], [0094]).
Regarding claim 106, Parmer further discloses that the step of cooling the surface region of the target tissue for a first period of time and the step of cooling the surface region of the target tissue for a second period of time each further comprise contacting an epithelial tissue layer with a treatment tip, the treatment tip including a cooling mechanism ([0091], [0094]).
Regarding claim 107, Parmer further discloses that the step of cooling the surface region of the target tissue for a first period of time and the step of cooling the surface region of the target tissue for a second period of time each further comprise cooling the surface region of the target tissue to a temperature between 0 degrees C and 10 degrees C ([0025], [0094]).
Claims 108, 110, and 112-113 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer, as applied to claim 84, and further in view of Alinsod et al., (US 20150297908; hereinafter Alinsod).
Regarding claim 108, Parmer discloses the method of claim 84, and that an aspect closest to a urethra of the subject is 12 o'clock ([0022]), but fails to disclose the step of non-invasively treating comprises treating at least part of a first portion of a vagina of the subject circumferentially around a wall of the vagina from 12:30 o'clock to 11:30 o'clock. However, Alinsod teaches a method for treating urinary stress incontinence ([0003]) comprising the step of non-invasively treating at least part of a first portion of a vagina of the subject circumferentially around a wall of the vagina from 12:30 o'clock to 11:30 o'clock (claim 14 of Alinsod). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parmer to include the above-mentioned step taught by Alinsod because the modification would effectively provide complete vaginal contracture without compromising the urethra (claim 14 of Alinsod). 
Regarding claim 110, Parmer further discloses that the step of non-invasively treating comprises one of: heating the target tissue to a temperature between 45 degrees C and 65 degrees C; and heating the target tissue to a temperature between 54 degrees C and 60 degrees C ([0025]).
Regarding claim 112, Parmer further discloses cooling a surface region of the target tissue, wherein the cooling the surface region of the target tissue comprises contacting an epithelial tissue layer of the target tissue with a treatment tip, the treatment tip including a cooling mechanism ([0023]).
Regarding claim 113, Parmer further discloses that the cooling the surface region of the target tissue comprises cooling the epithelial tissue layer to a temperature between 0 degrees C and 10 degrees C ([0025]).
Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Alinsod, as applied to claim 108, and further in view of Burdette.
Regarding claim 109, Parmer in view of Alinsod teaches the method of claim 108, but fails to teach that any tissue residing outside of the first portion or the second portion is not treated. However, Burdette teaches a method for treatment of urinary stress incontinence in which only target tissues and treated and treatment is avoided in non-targeted areas ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parmer in view of Alinsod such that any tissue residing outside of a target area is not treated, as taught by Burdette, because the modification would successfully target specific tissue regions while avoiding adjacent sensitive tissues (Burdette, [0072]) to ensure controlled treatment. Furthermore, in the modified method, the target area would be the first or second portion.
Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Alinsod, as applied to claim 108, and further in view of Ingle.
Regarding claim 111, Parmer in view of Alinsod teaches the method of claim 108, but fails to teach that the period of time sufficient to induce remodeling of the target tissue is one of: between 1 second to 5 seconds and between 2 seconds to 4 seconds. However, Ingle teaches a method for treatment of urinary incontinence ([0003]), wherein the period of time sufficient to induce remodeling of the target tissue is one of: between 1 second to 5 seconds and between 2 seconds to 4 seconds ([0080]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Parmer in view of Alinsod such that the period of time sufficient to induce remodeling of the target tissue is one of: between 1 second to 5 seconds and between 2 seconds to 4 seconds, as taught by Ingle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794